ORDER

PER CURIAM.
Ronald Lewis Smith (“husband”) appeals the judgment of dissolution of marriage of the trial court awarding Diana Marie Smith (“wife”) maintenance, certain marital property and attorney’s fees. Husband claims the trial court erred in awarding maintenance and attorney’s fees to wife because there was insufficient evidence to support the court’s award. Additionally, husband argues that the trial court abused its discretion in failing to distribute marital property equally.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).